Citation Nr: 1709285	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  08-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an ulcerated intestine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1969 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO in Albuquerque, New Mexico, which, in pertinent part, denied service connection for an ulcerated intestine disability.

This case was first before the Board in March 2014, where a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was granted, an earlier effective date for service connection for coronary artery disease (CAD) was denied, and a number of issues, including the remaining ulcer issue on appeal, were remanded for additional development.  While on remand, service connection for both sleep apnea and gastroesophageal reflux disease (GERD) was granted.  In the March 2014 decision, the issue of service connection for an ulcerated intestine disability was remanded to obtain a VA ulcer examination and opinion. 

The Veteran received a VA esophageal disability examination in July 2014.  Upon the matter being returned to the Board, in an August 2015 decision, the Board denied a higher initial disability rating for CAD, and again remanded the issue of service connection for an ulcerated intestine disability.  Specifically, the Board found that remand for an addendum opinion was necessary to determine whether the Veteran, in fact, had a currently diagnosed ulcer disability.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reflects that upon remand an adequate VA addendum medical opinion was rendered and associated with the record.  As such, the Board finds the issue on appeal is ripe for adjudication.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.    



FINDING OF FACT

Prior to and during the relevant period on appeal, the Veteran did not have an ulcerated intestine disability or any residuals thereof.


CONCLUSION OF LAW

The criteria for service connection for an ulcerated intestine disability, or any residuals thereof, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims' (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In March 2006, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the June 2006 rating decision from which this appeal arises.  Further, the issue was readjudicated in a March 2008 Statement of the Case (SOC), and subsequently issued December 2008, March 2010, August 2014, and August 2016 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA examination in July 2014, and subsequent addendum opinions were obtained in January, June, and July of 2016.  The examination report and addendum opinions are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report and addendum opinions reflect that, taken together, the VA examiners reviewed the record, conducted an in-person examination, and answered all relevant questions.

In a February 2015 statement, the Veteran appeared to question the findings of the VA examiner in July 2014 that there was no ulcer.  Specifically, the Veteran advanced that the VA examination did not include a telescopic intestinal examination, but rather a visual analysis and discussion.  In a subsequent September 2016 statement, the Veteran challenged the competency of the July 2014 VA examiner, referring to the VA examiner as "a well-meaning, elderly physician audibly experiencing difficulty recollecting his line of thinking two minutes ago."

While the Board is sympathetic to the Veteran's assertions, after the July 2014 VA examination, VA obtained addendum opinions from three different VA medical professionals.  As reflected in the most recent opinion (July 2016), the VA examiner reviewed all the evidence of record, including VA and private treatment records, and opined that the Veteran did not have an ulcer disability at any time since service separation, with evidence to the contrary being a misdiagnosis.  This finding, as will be discussed below, is supported by both a majority and the weight of the evidence of record.  Further, other than general assertions regarding the VA examiner, the Veteran has not specifically challenged the competency of the July 2016 opinion or suggested a material inadequacy in the examination report resulting in no diagnosis.  As such, the Board finds remand for a new VA examination to be unnecessary, as the weight of the competent evidence of record reflects that the Veteran does not have an ulcer disability, and remand for "telescopic intestinal examination" would not result in a current diagnosis of an ulcer disability.   

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of service connection for an ulcerated intestine disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for an Ulcerated Intestine Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Ulcers are a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and a chronic disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Throughout the course of this appeal, the Veteran has advanced that an intestinal ulcer disability manifested soon after separation from service and has continued to the present.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that prior to and during the relevant period on appeal the Veteran did not have an ulcerated intestine disability or any residuals thereof.  Rather, the weight of the evidence shows that all of the gastrointestinal symptomatology advanced by the Veteran stems from the now service-connected GERD, such that a separate grant of service connection for symptoms claimed and adjudicated as an ulcerated intestine disability would constitute pyramiding with the service-connected GERD.  See 38 C.F.R. § 4.14 (2016) (pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability); Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).

The vast majority of the available VA and private treatment (medical) records reflect that the Veteran has not been treated for an ulcer disability since service separation.  Rather, the symptoms the Veteran has attributed to an ulcer stem from the now service-connected GERD.

A May 2001 Medical History Screening Form from a private hospital conveys that the Veteran did not have a previous history of ulcers.  The report from a December 2005 esophagogastroduodenoscopy (EGD) showed that the Veteran had both a normal stomach and duodenum.  The only issue identified was in the esophagus, which was to be treated with anti-reflux measures.  A May 2007 private treatment record reflects that the Veteran was diagnosed with GERD with no mention of any diagnosed ulcers.  In fact, under "review of systems," it was noted that the Veteran had no history of peptic ulcer disease.  Under medical history, a subsequent August 2007 private treatment record noted that the Veteran had GERD symptoms for many years.  Again, under "review of systems," it was reported that the Veteran did not have a history of peptic ulcer disease.

A May 2007 VA active problem list noted a current diagnosis of GERD/gastritis; however, there was no mention of ulcers.  Subsequent active problem lists in October 2008, November 2009, and January 2016 also record a diagnosis of GERD, without any diagnosis or treatment of an ulcer disability.  The Board has reviewed all of the Veteran's VA treatment records, and finds no diagnosis or treatment for an ulcer disability; however, the same records show numerous instances in which the Veteran was treated for the now service-connected GERD. 

VA treatment records reflect the Veteran is currently taking Ranitidine, also known as Zantac.  While this medication can be used to treat and/or prevent ulcers, it is also used to treat GERD.  A February 2016 VA treatment record specifically notes that the medication is taken before meals to treat the stomach.  When considered with all the other evidence of record, the Board finds that the Ranitidine/Zantac is used to treat the Veteran's service-connected GERD rather than an ulcer disability.

In an August 2005 Statement in Support of Claim, via VA Form 21-4138, the Veteran advanced having a longstanding problem with intestinal irritation since 1973, which was a few years after service separation.  Further, the Veteran conveyed receiving treatment from a Dr. Z. in 1994 for "gastro-intestinal disease."  

In February 2006, VA received treatment records from Dr. Z.  These treatment records reflect that the Veteran was not treated for an ulcerated intestine disability by Dr. Z.  Rather, per a November 1992 private treatment record, the Veteran was only treated for the now service-connected GERD.  A November 1992 tissue report merely showed chronic inflammation of the gastroesophageal junction, and a corresponding EGD report showed that the Veteran had a normal duodenum.  As such, no intestinal ulcer was diagnosed.  In a March 2006 statement, the Veteran contended that these records show a diagnosis of an ulcer disorder; however, after an intense review of the private treatment records the Board does not find this to be the case.  There is simply no diagnosis of an ulcerated intestine disability within these private treatment records.  Rather, all symptoms are related to the service-connected GERD.

The Board notes that in a report from a July 1993 private polysomnogram, the Veteran conveyed being "prescribed medications for 'an ulcer and for headaches.'"  This record is of little probative value as the physician was merely recording the Veteran's own statement.  The medical records from this period of time, discussed above, reflect that the Veteran did not have an ulcer in 1992, and that the medication was being taken to treat the now service-connected GERD.

The Veteran testified at a Decision Review Officer (DRO) hearing in October 2008.  At the hearing, the Veteran testified to first experiencing ulcer symptoms during service; however, the Veteran did not seek treatment until after service with a Dr. R.  While the majority of the testimony was redundant of the Veteran's other lay statements discussed elsewhere in this decision, the Veteran did testify to taking the drugs Omeprazole and Nexium to treat ulcer symptoms.  A cursory internet search reflects that these drugs can be used to treat ulcer symptoms; however, they can also be used to treat GERD, which, based upon all the evidence of record, appears to be the actual reason these medications were prescribed.

The Veteran has made numerous lay statements advancing having both GERD and an intestinal ulcer disability.  Further, in a February 2006 lay statement, the Veteran's ex-wife noted the Veteran's complaints about acidic stomach and severe heart burn, and in a March 2007 lay statement, a fellow service member advanced that the Veteran complained of having ulcers.  While the Board has given consideration to these lay statements, the Veteran, the ex-wife, and the fellow service member are lay persons and, under the facts of this case that involve overlapping symptomatology alleged to have two etiologies and in light of the very specific clinical testing required to render the diagnosis, do not have the requisite medical training or credentials to be able to render a competent medical diagnosis of an ulcerated intestine disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (whether lay evidence is competent regarding a particular disability is determined on a case by case basis); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  Such disability is diagnosed primarily on clinical findings and physiological testing.  While the Veteran is competent to relate gastrointestinal disability symptoms experienced at any time, the evidence does not reflect that any of these lay individuals have the specific medical knowledge and training to diagnose a specific gastrointestinal disability or to relate specific symptoms to that diagnosis, which would include the ability to differentiate between symptoms of GERD and symptoms of the claimed intestinal ulcer disorder.  

As discussed above, in an August 2005 Statement in Support of Claim, via VA Form 21-4138, the Veteran advanced having a longstanding problem with intestinal irritation since 1973.  The Veteran also conveyed consulting with a Dr. R about the condition.  In a subsequent August 2005 statement, the Veteran requested service connection for an intestinal ulcerated condition.  In the request, the Veteran advanced receiving treatment for "ulceration to my intestine" by Dr. R. from 1972 to 1973.  VA subsequently received a letter from Dr. R. in January 2006.  Per the letter, Dr. R. conveyed that the Veteran was a patient in 1971, at which time the Veteran received treatment for a number of problems, including gastro-duodenitis and ulcer syndrome.  Dr. R opined that the disabilities had continued to the present and that there may have been some worsening.

Subsequently, VA received a private opinion letter from Dr. R. dated February 2007.  In the letter, Dr. R. once again reiterated that the Veteran was treated for gastro-duodenitis and ulcer syndrome in 1971.  Further, Dr. R. stated that, "it is my understanding from visiting with [the Veteran] that you are also in possession of fairly recent and independent medical records substantiating the chronicity of these same indicated disabilities."  The Board notes that this statement is simply factually incorrect as the only medical evidence of record prior to February 2007 indicting that the Veteran was diagnosed with intestinal ulcers came from Dr. R. in the previously discussed January 2006 letter.  Reliance on such a factually inaccurate history of disability as the basis for the current diagnosis and opinion renders the opinion of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

In the February 2007 letter, Dr. R. went on to opine that the ulcer condition manifested during service, noting the short period of time between service separation and the manifestation of the ulcers in 1971.  In addition to reliance on factually inaccurate history, VA did not receive any supporting treatment records from Dr. R. during the course of this appeal despite VA's efforts to obtain any such outstanding private treatment records.  In September 2007, the Veteran informed VA that Dr. R. had passed away.  As such, there are no available treatment records or credible evidence to support Dr. R.'s assertion that the Veteran was diagnosed with ulcer syndrome in 1971, and no way for VA to obtain any such records.  

The Veteran received a VA esophageal condition examination in July 2014.  At that time, the Veteran was diagnosed with GERD and a hiatal hernia, but was not diagnosed with an ulcer disability.  At the conclusion of the examination the VA examiner opined that the GERD was related to service.  As this examination, and the majority of the other evidence of record, conflicted with Dr. R.'s February 2007 opinion, in August 2015, the Board remanded the matter for an addendum opinion.  Specifically, in the addendum opinion the VA examiner was to review the evidence of record and opine as to whether the Veteran had a currently diagnosed ulcerated intestine disability and/or residuals of such a disability.  In the event the VA examiner found no such diagnosis, the VA examiner was to explicitly address the private treatment letters from Dr. R., and explain the discrepancy, including as due to misdiagnosis by Dr. R.

In July 2016, VA obtained an adequate VA addendum opinion.  After reviewing all the evidence of record, including VBMS, Virtual VA, and the records from Dr. R., the VA examiner opined that the Veteran did not have a current diagnosis of an ulcer disability.  The VA examiner first noted that the Veteran did not have ulcer symptoms during service, and the report from the November 1970 service separation examination showed no complaint, evaluation, or treatment for ulcer, ulcerated intestine, or gastrointestinal problem.  Further, the service examiner noted a normal abdominal/viscera examination.  

The VA examiner then reviewed the available treatment records from 1993 to 2001, none of which noted an ulcer diagnosis; however, there were multiple references to GERD.  From there the VA examiner addressed the January 2006 letter from Dr. R.  The VA examiner explained that Dr. R. stated that the Veteran had the following diagnoses in 1971, "sleep apnea, anxiety reaction, gastro-duodenitis, ulcer syndrome, and migraine headaches."  The VA examiner noted having no treatment records from Dr. R. dating back to 1971 to support Dr. R.'s statement that the Veteran had these diagnoses in 1971.  The VA examiner reviewed the evidence and noted that the earliest medical diagnosis of gastro-duodenitis and/or ulcer syndrome was Dr. R.'s January 2006 letter.  Further, some of the information found within 
Dr. R.'s letter was incorrect, as the evidence of record reflects that the Veteran was not diagnosed with sleep apnea until a 1993 sleep study, and anxiety reaction was not diagnosed until 1993 during a neurological examination.  The conflict between Dr. R.'s statements that the Veteran was diagnosed with these disabilities in 1971, versus the much later dates of diagnoses found within the medical evidence of record, weighs heavily against the probative value of Dr. R.'s February 2007 positive nexus opinion.  See Reonal, 5 Vet. App. at 461 (holding that an opinion based upon an inaccurate factual premise has no probative value).

After discussing the above, the VA examiner went on to opine that Dr. R.'s diagnosis of gastro-duodenitis and ulcer syndrome was a misdiagnosis.  In rendering this assessment, the VA examiner noted that in November 1992 the Veteran reported having intermittent severe heartburn and gas for the previous three years.  A subsequent November 1992 endoscopy and tissue biopsy showed esophagitis.  An EGD performed in December 2005 revealed that the stomach and duodenum were normal, which is inconsistent with a diagnosis of an ulcer disability.  A subsequent negative colonoscopy report in October 2006 is also inconsistent with an ulcerated intestine.  For these reasons, the VA examiner concluded that the Veteran does not have a current diagnosis of an ulcer disability, that the Veteran has never had an ulcer disability, and that Dr. R. misdiagnosed the Veteran as having gastro-duodenitis and/or ulcer syndrome either in 1971 or the present.

Multiple VA and private treatment records do not reflect any treatment for an ulcer disability.  The evidence from the January 2006 and February 2007 private treatment letters from Dr. R. diagnosing an ulcer disability and opining that the disability is related to service is greatly outweighed by the other evidence of record, including the VA and private treatment records showing treatment for the gastrointestinal disability of GERD, the lack of diagnosis and/or treatment for an ulcer disability, the EMG and other medical reports showing normal intestines, and the July 2016 VA addendum opinion finding that Dr. R. had misdiagnosed the Veteran as having an ulcer disability.  Rather, all of the Veteran's are due to the 

already service-connected GERD.  Because the preponderance of the evidence is against a finding of a current ulcer disability, the claim must be denied, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for an ulcerated intestine disability is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


